                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NEWLAND BIOTECH, LTD.,                               Case No. 19-cv-01877-SK
                                   8                     Plaintiff,
                                                                                              CONDITIONAL DISMISSAL
                                   9              v.

                                  10     MCCOLLISTER'S TRANSPORTATION                         Regarding Docket No. 30
                                         GROUP, INC.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On November 25, 2019, the parties settled this matter at a settlement conference with

                                  14   Magistrate Judge Kandis A. Westmore, as noted in the Docket. (Dkt. No. 30.) Therefore, the

                                  15   Court HEREBY ORDERS that this case be dismissed without prejudice; provided, however, that

                                  16   if any party hereto shall certify to this Court, within sixty days, with proof of service of a copy

                                  17   thereon on opposing counsel, that the said settlement has not been completed, the foregoing Order

                                  18   shall stand vacated and this case shall forthwith be restored to the calendar to be set for trial.

                                  19          If no party notifies the Court of the need to place the matter back on calendar within sixty

                                  20   days, the matter shall be deemed dismissed with prejudice.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 6, 2019

                                  23                                                     ______________________________________
                                                                                         SALLIE KIM
                                  24                                                     United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
